The appellant was tried and convicted in the Justice's Court, and appealed to the County Court, and from the judgment of the County Court he prosecutes this appeal. In the Justice's Court he was fined in the sum of $50, and in the County Court he was again convicted, and fined in the sum of $25. The appeal in this case must be dismissed, because this court cannot entertain it, for want of jurisdiction. The precise question here presented was decided by this court in Nelson v. State,33 Tex. Crim. 379. This appeal herein is dismissed.
Appeal Dismissed.